1
2
3
4
5
                                UNITED STATES DISTRICT COURT
6
                              CENTRAL DISTRICT OF CALIFORNIA
7
8    In re:                                          No. 2:19-cv-04251-JAK-MRW
9             18923 Vintage Street                   AMENDED JUDGMENT
              Northridge, CA 91324
10
11
12
13
14
15            Pursuant to the Order re Petitioner’s Motion to Deposit Surplus Funds, Discharge
16
     Petitioner of Further Responsibility for Disbursing of Funds, and Excuse Petitioner from
17
     Further Hearings or Participation, Petitioner deposited $107,149.63 with the Clerk of the
18
19   Court. The United States of America’s Motion to Claim Funds was granted.
20
              It is hereby ordered that the $107,149.63 in excess proceeds from the non-judicial
21
22   foreclosure sale of a property at 18923 Vintage Street, Northridge, California, deposited

23   with the Clerk of the Court, plus any interest that has accrued on those proceeds, is
24
     awarded to claimant, the United States of America. Within 90 days of the issuance of this
25
26   Amended Judgment, the Clerk is directed to issue a check payable to the United States

27   Treasury, with the above-referenced case number in the subject line, and send it by mail
28
1    to the following address:
2
                        U.S. Attorney’s Office
3                       Tax Division
4                       Attn: Melissa Briggs
                        300 North Los Angeles Street, Suite 7516
5
                        Los Angeles, California 90012
6
7    IT IS SO ORDERED.
8
9
     Dated: January 30, 2020        __________________________________
10                                  JOHN A. KRONSTADT
11                                  UNITED STATES DISTRICT JUDGE

12
13   cc: Fiscal Department, US District Court

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
